                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROBERT LAWRENCE WILLIAMS,                          CASE NO. 19-cv-03940-YGR
                                   7                   Plaintiff,                           ORDER ADOPTING MAGISTRATE JUDGE’S
                                   8             vs.                                        REPORT AND RECOMMENDATION;
                                                                                            DISMISSAL OF ACTION WITHOUT
                                   9     HIGHLAND HOSPITAL, ET AL.,                         PREJUDICE

                                  10                   Defendants.                          Re: Dkt. No. 7

                                  11          The Court has reviewed the Report and Recommendation of Magistrate Judge Sallie Kim
                                  12   (Dkt. No. 7, “Report”) Recommending Dismissal of the instant action for lack of jurisdiction,
Northern District of California
 United States District Court




                                  13   issued August 21, 2019. As of the date of this Order, plaintiff has not filed an objection to the
                                  14   Report or any other document since the Report was issued.
                                  15          The Court has reviewed the Report carefully and finds it correct, well-reasoned, and
                                  16   thorough, and ADOPTS it in every respect.
                                  17          Accordingly, and for the reasons set forth in the Report:
                                  18          The action herein is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.
                                  19          This Order terminates the case.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 24, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
